                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF LOUISIANA
                                        LAKE CHARLES DIVISION



UNITED STATES OF AMERICA                                          2:17-CR-00329-3


VERSUS                                                             JUDGE ZAINEY

ERIC BELONEY                                                       MAG. JUDGE KAY

                                              RULING AND REASONS

           Before the Court is a "Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, Or Correct Sentence

By a Person in Federal Custody" (Doc. #236") wherein defendant, Eric Beloney, complains of ineffective

counsel for his failure to investigate and object to a 2 level enhancement for possession of a firearm .

Beloney argues that at his sentencing, defense counsel's failure to object deprived him of 37 months as well

as the benefit of the RDAP program. For the reasons that follow, the § 2255 motion will be denied and

dismissed.

           A convicted defendant's claim that counsel's assistance was so defective as to require reversal of

his sentence has two components: (1) counsel's performance was deficient, meaning that it fell below an

objective standard of reasonableness, and (2) the deficient performance prejudiced the defense. 1 This

requires a showing that counsel's errors were so serious that counsel was not functioning as the "counsel"

guaranteed the defendant by the Sixth Amendment. The court need not address the two Strickland prongs

in any particular order, and the defendant's failure to satisfy one means the court need not consider the

other. 2

           In establishing deficient performance, the defendant must demonstrate that counsel's "acts or

omissions were outside the wide range of professionally competent assistance," 3 "Given the almost infinite

variety of possible trial techniques and tactics available to counsel, [the reviewing court] is careful not to



1
  Stricklandv. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984).
2 Id. at 687.
3
   Id. at 690.
second guess legitimate strategic choices." 4 In short, "Strickland does not guarantee perfect representation,

only a reasonably competent attorney." 5

          With regard to the prejudice prong, "the defendant must show that there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would have been different." 6 With

specific regard to sentencing, the defendant must demonstrate a reasonable probability that, but for

counsel's errors with respect to sentencing matters, he would have received less time in prison. 7

          Beloney was arrested after a traffic stop of a vehicle he operated which resulted in a probable cause

search of his vehicle. As a result of the search, the Combined Anti-Drug Task Force (the "Task Force")

found and seized a small amount of marijuana and 16 grams of crack cocaine, along with nine (9) pounds

of cocaine and U.S. currency totaling $9,683.00. The Task Force then obtained a search warrant for

defendant's residence which resulted in the seizure of a High-Point handgun, ammunition and several illegal

narcotics. 8 Beloney plead guilty to Count 2 of the Indictment-possession "with intent to distribute 500

grams or more of a mixture or substance containing a detectable amount of cocaine." 9

          Beloney complains that there was no evidence or documents stating that the residence was his or

that he possessed a firearm or had knowledge of the firearm. Beloney argues that the Government failed to

present any evidence to satisfy the preponderance of evidence standard that Beloney had any knowledge of

the firearm that was confiscated.

          Beloney notes that at the time of his arrest, he did not have a gun; the gun was later found at a

residence the Government "claims was his." 10 Thus, he maintains that the Government did not prove at

sentencing that he was entitled to a 2-level gun enhancement. 11 Beloney suggests that had his counsel

objected to the gun enhancement, the Court would have more likely sentenced him at an offense level 29




4  Yoehy v. Collins, 985 F.2d 222,228 (5th Cir. 1993).
5  Harrington v. Richter, 562 U.S. 86, 110 (2011).
6
  Strickland, 466 U.S . at 694 .
1 See United States v. Grammas, 376 F.3d 433, 438 (5th Cir. 2004).
8
  Doc. #172, 1115-16.
9 21 U.S.C. § § 841(a)(I), (b)(l)(B).
10 Doc. #236-1, p. 3.

111d.

                                                              2
with a Category VI which is 151 months as opposed to 188 months, noting the difference of 37 months.

                 Beloney also reminds the Court that it had recommended to the Bureau of Prisons that he be allowed

to participate in the RDAP 500-hour drug program which requires a "no finding of violence." 12 Thus,

Beloney argues that defense counsel's failure to object to the gun enhancement prejudiced him because had

he been able to complete the RDAP program, he would be entitled to a further 12-month reduction in his

sentence.

                 As part of his Plea Agreement, Beloney stipulated to the factual basis as follows:

                         Subsequent to the traffic stop; law enforcement conducted a search warrant
                         at BELONEY'S residence. During the execution of the search warrant,
                         law enforcement recovered additional controlled substances,
                         approximately $3,432.00 in U.S. currency, and a Hi-Point .40 caliber
                         handgun, serial number X773517 that had been reported stolen through
                         the Lake Charles Police Department. 13


                 Beloney made no objection to the Stipulated Factual Basis during his guilty plea and confirmed to

this Court that these facts were entirely accurate. At sentencing, Beloney admitted to the facts contained

in the Pre-Sentencing Report. 14 Furthermore, at his sentencing Beloney was given the opportunity to

speak but again he failed to challenge or object to the Pre-Sentencing Report and/or the factual basis.

                 The Government maintains that this Court's imposed sentence of 188 months' imprisonment

remains sound and Beloney is not entitled to relief under 28 U.S.C. § 2255. The Government argues that

because Beloney's advisory range was ultimately determined under the 4Bl.l(b) "career offender"

provisions, the firearm enhancement is irrelevant. Thus, Beloney cannot satisfy either prong of the

Strickland standard.

                 The Court finds no merit to Beloney's .argument. According to the guidelines, Beloney's offense

level with the "career offender" status is a 34 regardless of whether or not a 2-level gun enhancement is

applied. Beloney's offense level of 34 was reduced by 3 levels because he timely accepted responsibility




12   Id. p. 4.
13   Doc. #140-2, 9.3.
14   Doc. #241, p.3, Ins 5-7.

                                                             3
resulting in an offense level of 31. Beloney had 21 criminal history points which caused him to have a

Criminal History Category of VI. The advisory range for an offense level of 31 with a Criminal History

Category of VI provides an advisory range of 188-235 months term of imprisonment. The Court did not

rely upon the two-level "firearm enhancement" to compute Beloney's offense level and resulting advisory

range. Thus, there was no reason for defense counsel to object. U.S.S.G. § 4B1.l(b) provides, in pertinent

part, as follows:

                    Except as provided in subsection (c), if the offense level for a career
                    offender from the table in this subsection is greater than the offense level
                    otherwise applicable, the offense level from the table in this subsection
                    shall apply.

        Because the firearm enhancement played no role in the calculation of the offense level under §

4B 1.1 (b ), there is no error in Beloney' s sentence as this Court correctly calculated the sentencing guideline

range and complied with the mandates ofU.S.S.G § 4B1.l(b). Accordingly,

        IT IS HEREBY ORDERED that the Motion to Vacate under 28 U.S.C. § 2255 is hereby DENIED

and DISMISSED with prejudice.

        THUS DONE AND SIGNED in New Orleans, Louisian




                                                         4
